Laweence, Judge:
The appeals for a reappraisement enumerated in the schedule attached to and made part of this decision present the question of the proper dutiable value of certain iron hollowware imported from Germany.
The parties to this cause of action have stipulated and agreed that at the time of exportation of the merchandise covered by said appeals there was no foreign, export, or United States value; that cost of production is the proper basis of appraisement; and that the invoice unit value, plus packing, represented said cost of production.
*638Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the iron hollowware in issue, and that said value is the invoice unit values, plus packing.
Judgment will issue accordingly.